OPINION
PAGE, Justice.
In May 2008, respondent State of Minnesota charged then 29-year-old appellant Michael William Sahr with first-degree criminal sexual conduct, in violation of Minn-Stat. § 609.342, subd. 1(a) (2010) (prohibiting a defendant from engaging in “sexual contact with a person under 13 years of age”1 when the defendant is more than 36 months older than the person), arising out of conduct involving his then 8-year-old niece. The complaint alleged that-Sahr had sexually assaulted his niece by touching and rubbing her bare vaginal area. After the jury was impaneled and sworn, defense counsel objected to the proposed jury instructions, which stated the first element of first-degree criminal sexual conduct as requiring the defendant to have touched the victim’s bare genitals with his hand, and requested that the preliminary jury instructions reflect that first-degree criminal sexual conduct requires genital-to-génital conduct.
As a result, the State moved to amend the complaint to add a charge of second-degree criminal sexual conduct in violation of Minn.Stat. § 609.343, subd. 1(a), because the facts, as alleged in the complaint, if proved, would be insufficient to support the first-degree criminal sexual conduct offense previously charged. In support of its motion, the State argued that defense counsel had an obligation to raise the known defect in the complaint before jeopardy attached but failed to do so.2 The trial court denied the State’s motion.
*86The following day, defense counsel moved the court to dismiss the complaint sua sponte in the furtherance of justice pursuant to Minn.Stat. § 631.21 (2010).3 On the same day, the State again moved for inclusion of a lesser-included offense of second-degree criminal sexual conduct.- At the hearing on the parties’ motions, the State argued that the trial court should characterize Sahr’s motion to dismiss the complaint as a request for a mistrial. The trial court rejected the State’s argument and dismissed the complaint with prejudice on its own motion and in the furtherance of justice. The State subsequently moved to file a new complaint charging Sahr with second-degree criminal sexual conduct. The trial court denied the State’s motion on the basis that filing a new complaint charging second-degree criminal sexual conduct would violate double jeopardy.
The State petitioned the court of appeals for a writ of prohibition and mandamus. Without deciding the merits of the petition, the court of appeals remanded to the trial court for further proceedings regarding the dismissal of the complaint. Specifically, the court of appeals ordered the trial court to address “whether its dismissal order constituted a finding of insufficient evidence to convict” and “whether the offense charged in the new complaint is the ‘same offense’ as the dismissed count for double jeopardy purposes.”
On remand after a hearing, the. trial court held that its earlier dismissal of the complaint was based on a finding of insufficient evidence to convict Sahr of first-degree ■ criminal sexual conduct and that the offense set out in the proposed amended complaint was the “same offense” the court had dismissed in the original complaint. Based on those findings, and the fact that jeopardy had attached before the complaint was dismissed, the trial court further found that the “interests of justice” required that the complaint be dismissed under Minn.Stat. § 631.21, and that signing the proposed amended complaint would violate Minn.Stat. § 609.04, subd. 2 (2010) (“A conviction or acquittal of a crime is a bar to further prosecution of any included offense, or other degree of the same crime.”). On appeal, the court of appeals reversed, concluding that double jeopardy did not bar retrial. We granted Sahr’s petition for review and now reverse the court of appeals.
I.
In May 2008, Sahr was charged with first-degree criminal sexual conduct, in violation of Minn.Stat. § 609.342, subd. 1(a), based on a report by his niece that, at some point between June and July of 2006, when she was 6 years old, Sahr “touched her in her private area,” touched her vaginal area under her clothing, and rubbed her vaginal area. The case was set for jury trial on February 17, 2009. On that date, before voir dire, the district court prepared and distributed proposed jury instructions to both the State and defense counsel, including CRIMJIG 12.07.4 The *87State had previously requested that the first element of CRIMJIG 12.07 be phrased instead as “the defendant intentionally touched [victimas bare genitals ■with his hand,” which the district court included in the jury instructions at issue when trial commenced. After the jury was impaneled and sworn, but before the trial judge began to read the preliminary jury instructions, defense counsel asked that, instead of instructing the jury that an element of the offense , was hand-to-genital contact — as the prosecutor had requested for the instructions — the jury be “givefn] the instruction which matches the charged offense” of first-degree criminal sexual conduct, requiring genital-to-genital contact. After this request, the district court adjourned for the day.
The following morning, the State moved to amend its complaint to add a count of second-degree criminal sexual conduct, which is defined in Minn.Stat. § 609.343, subd. 1(a). The State argued that its motion to amend should be granted pursuant to Rule 17.05, which provides that “[t]he court may permit an indictment or complaint to be amended at any time before verdict or finding if no additional or different offense is charged and if the defendant’s substantial rights are not prejudiced.” Minn. R.Crim. P. 17.05. In addition, the State argued that, because defense counsel knew that the allegations comported with second-degree criminal sexual conduct charges well before the start of trial, the defense had an obligation to bring a motion to dismiss pursuant to Minn. R.Crim. P. 17.06 and 10.01.5 The State also asked that the trilal court include in its instructions the lesser-included offense of second-degree criminal sexual conduct.
In an order filed on February 18, 2009, the trial court rejected each of the State’s arguments. The trial court concluded that granting the State’s motion to amend the complaint would violate Minn. R.Crim. P. 17.05 because first-degree criminal sexual conduct — in. requiring genital-to-genital contact — contains a different essential element than second-degree criminal sexual conduct — which does not require genital-to-genital contact — and therefore charged a “different offense.” Moreover, the trial court concluded that Sahr demonstrated prejudice because allowing the State to amend the complaint “would have affected the defense’s trial tactic because the defense would have sought to retain their own expert, and would have made a motion to investigate other potential perpetrators of sexual abuse of the minor child.” The trial court also concluded that defense counsel did not have an obligation to bring a motion to dismiss pursuant to Minn. R.Crim. P. 17.06 and 10.01 because doing so “would shift the burden of responsibility in charging to the defendant.” Finally, the trial court rejected the State’s request to include a lesser-included offense as premature because “[a] request for a lesser included offense would typically be made at the conclusion of the trial.” However, the trial court granted the State’s request to stay its order for one day to allow the State to seek an emergency extraordinary writ to the appellate courts pursuant to Minn. R. Civ.App. P. 121.01 and 121.02. *88The State’s requested relief from the appellate courts was denied.
On February 19, 2009, Sahr asked the court to dismiss the complaint on the court’s own motion in the furtherance of justice pursuant to Minn.Stat. § 681.21.6 At the same time, the State again moved for the inclusion of the lesser-included offense of second-degree criminal sexual conduct in the jury instructions. The trial court rejected the State’s motion, finding that, based on the State’s concession that it lacked sufficient evidence to prove first-degree criminal sexual conduct, “the State’s characterization of their anticipated motion for a lesser-included offense instruction is nothing more than a constructive amendment of the Complaint, which this Court has previously denied when presented to this Court pursuant to Minn. R.Crim. P. 17.05.” The trial court further noted that:
A prosecutor cannot sidestep the requirement of rule 17.05 simply by moving to charge additional violations, rather than by moving to amend the original complaint. Similarly, when the record demonstrates that a defendant is confronted with a different or an additional charge after trial has begun, such charge constitutes a constructive amendment of the complaint and must comply with the requirements of Minn. R. [Crim.] P. 17.05. Accordingly, this Court will not entertain the motion to add a lesser-included offense instruction to a sole charge that is currently not viable.
(Citations, internal quotation marks, and alterations omitted.)
The trial court also rejected the State’s argument that Sahr’s motion to dismiss the complaint be characterized as a request for mistrial. The State cited Lee v. United States, 432 U.S. 23, 97 S.Ct. 2141, 53 L.Ed.2d 80 (1977), in which the Supreme Court held that a district court’s grant of a defendant’s motion to dismiss was “functionally indistinguishable from a declaration of mistrial,” and therefore the State’s subsequent case against the defendant was not barred by double jeopardy. Id. at 30-31, 97 S.Ct. 2141. In rejecting the State’s argument, the trial court first found that neither party moved for a mistrial nor had intended to do so. The trial court further indicated that it would not characterize defense counsel’s motion to dismiss as a request for a mistrial because “to do so would again be a sidestepping of the requirements of Minn. R.Crim. P. 17.05, which motion to amend this Court has previously denied.” The trial court distinguished Lee, noting that in Lee, unlike this case, defense counsel’s motion to dismiss was made before jeopardy attached and, therefore, double jeopardy did not bar retrial. The trial court also made a specific finding that there was no bad faith on the part of the State. Ultimately the court, on its own motion and in the furtherance of justice, dismissed the complaint against Sahr with prejudice.
On February 20, 2009, the State moved to file a new complaint charging Sahr with second-degree criminal sexual conduct. In making its motion, the State relied on State v. Hart, 723 N.W.2d 254 (Minn.2006), for the proposition that, whén a trial court dismisses a complaint in the interests of justice, the State’s remedy is to file a new complaint. Id. at 258. The trial court found the State’s reliance on Hart to be misplaced because, unlike Hart, jeopardy had attached before the complaint was dismissed in this case. Reasoning that because jeopardy had attached before the *89complaint was dismissed and therefore retrial was barred by the Double Jeopardy Clause, the trial court denied the State’s motion to file a new complaint. In its order denying the motion, the trial court also incorporated, by reference to its February 19 order, its reasons for dismissing the original complaint.
The State petitioned the court of appeals for a writ of prohibition, staying the trial court order dismissing the complaint, and a writ of mandamus, compelling the trial court to grant the State’s motion to amend the complaint to charge second-degree criminal sexual conduct, sign the new complaint charging second-degree criminal sexual conduct, and to vacate its order of dismissal. On April 8, 2009, the court of appeals remanded for the trial court to address: (1) whether its dismissal order constituted a finding of insufficient evidence to convict; and (2) whether the offense charged in the new complaint was the “same offense” as the dismissed count for double jeopardy purposes. We denied the State’s petition for further review.
On remand, the trial court held a hearing at which Sahr and the State had the opportunity to argue their respective positions. After the hearing, the trial court issued an order explaining that its February 19 “dismissal order constituted a find1 ing of insufficient evidence to convict Defendant which constitutes the functional equivalent of an acquittal and bars further prosecution.” In reaching the conclusion that its dismissal order constituted a finding of insufficient evidence to convict Sahr of first-degree criminal sexual conduct, the trial court relied on the fact that “[ ] the State [did] not have any evidence that [Sahr] intentionally touched [the victim’s] bare genitals or anal opening with [his] bare genitals or anal opening.” In other words, the trial court dismissed the complaint because the State lacked sufficient evidence to prove an essential element of the offense of first-degree criminal sexual conduct, as charged in the complaint.
The trial court also concluded that the second-degree criminal sexual conduct charge, as alleged in the new complaint, was the “same offense” as the first-degree criminal sexual conduct charge in the original complaint for double jeopardy purposes. The trial court further explained that, based on its conclusions that its dismissal order constituted a finding of insufficient evidence to convict and that the second-degree criminal sexual conduct charge was the “same offense” as the first-degree criminal sexual conduct charge for double jeopardy purposes, as well as the fact that jeopardy had attached at the time the complaint was dismissed, the “interests of justice” required a dismissal of the original complaint under Minn.Stat. § 631.21. In the trial court’s view, signing the amended complaint would violate Minn. Stat. § 609.04, subd. 2 (providing that “[a] conviction or acquittal of a crime is a bar to further prosecution of any included offense, or other degree of the same crime”), and double jeopardy principles.
On appeal, the court of appeals, concluding that double jeopardy did not bar a new trial for second-degree criminal sexual conduct, issued a writ of mandamus directing the trial court to sign the proposed new complaint. State v. Sahr, No. A10-0074, 2010 WL 2813564, at *8 (Minn.App. July 20, 2010). The court of appeals concluded that, because the case was dismissed “ ‘without any submission to either judge or jury as to [Sahr’s] guilt or innocence,’ ” id. at *6 (quoting United States v. Scott, 437 U.S. 82, 101, 98 S.Ct. 2187, 57 L.Ed.2d 65 (1978)), the termination of the trial was ‘“functionally indistinguishable from a declaration of mistrial,’ ” and therefore double jeopardy was not a barrier to. re-prosecution. Id. (quoting Lee, 432 U.S. at *9031, 97 S.Ct. 2141). In granting Sahr’s petition for review, we ordered the parties to brief the question of whether a defendant waives or forfeits his double jeopardy rights if he fails to raise a known defect in the complaint before jeopardy attaches.
II.
To resolve this case, the first question we must answer is whether the trial court’s dismissal of the complaint constituted an acquittal on the merits. This is because, if the dismissal does, not constitute an acquittal on the merits, then neither double jeopardy nor Minn.Stat. § 609.04, subd. 2, will preclude, an amendment of a new complaint and a retrial of Sahr. But if the trial court’s dismissal of the complaint does constitute an acquittal on the merits, then we must determine whether either double jeopardy or section 609.04, subdivision 2, bars a retrial of Sahr. Based on the record before us, we conclude that the trial court’s dismissal of the complaint constituted an acquittal on the merits.
A trial court’s actions constitute “an acquittal on the merits when ‘the ruling of the judge, whatever its label, actually represents a resolution [in defendant’s favor], correct or not, of some or all of the factual elements of the offenses charged.’ ” State v. Large, 607 N.W.2d 774, 779 (Minn.2000) (alteration in original)(quoting United States v. Scott, 437 U.S. 82, 97, 98 S.Ct. 2187, 57 L.Ed.2d 65 (1978)). In determin ing whether a trial court’s ruling represents a resolution in the defendant’s favor of some or all of the factual elements of the offense charged, we consider both the form and the substance of the trial court’s ruling. Id. at 780. A finding of insufficient evidence to convict amounts to an acquittal on the merits because such a finding involves a factual determination about the defendant’s guilt or. innocence. See Sanabria v. United States, 437 U.S. 54, 59, 68-69, 98 S.Ct. 2170, 57 L.Ed.2d 43 (1978).
In Sanabria, the federal district court had acquitted the defendant after erroneously excluding evidence and concluding that the remaining evidence was insufficient to convict. 437 U.S. at 59, 98 S.Ct. 2170. The Supreme Court held that the district court’s action, “however erroneous,” amounted to an acquittal on the merits because the lower court made a factual determination about guilt or innocence. Id. at 68-69, 74, 98 S.Ct. 2170. We applied the holding from Sanabria in Large, in which the trial court dismissed the fourth count of the complaint, over which the jury was deadlocked, after the defendant was acquitted by the jury of the three other charges in the complaint. 607 N.W.2d at 777, 780. We stated that “even if [the trial court’s] legal ruling was in error,” the trial court’s action amounted to an acquittal on the merits because the trial court, after looking at the remaining evidence, determined that the State had not produced sufficient evidence to establish Large’s guilt on the remaining count. Id. at 780.
In this case, based on the State’s concession that it lacked sufficient evidence to prove an essential element of first-degree criminal sexual conduct, the trial court made extensive, detailed, and specific findings in four separate orders making it clear that its dismissal of the complaint constituted a decision in Sahr’s favor on the essential elements of the charged offense and that it did not contemplate that Sahr would be subject to retrial. In its February 18 order, the trial court denied the State’s motion to amend the complaint to add a count of second-degree criminal sexual conduct based on the court’s conclusion that doing so would violate Minn. R.Crim. P. 17.05. In doing so, the trial court found that, for purposes of *91Minn. R.Crim. P. 17.05, first-degree criminal sexual conduct is a different offense than second-degree criminal sexual conduct and that amending the complaint would prejudice Sahr. The trial court also denied, as premature, the State’s motion to instruct the jury on the lesser-included offense of second-degree criminal sexual conduct.
In its February 19 order, the trial court again denied the State’s motion for a lesser-included offense instruction on second-degree criminal sexual conduct. -Specifically, the trial court stated that, based on the State’s concession that it could not prove each of the elements of the first-degree criminal sexual conduct charge, “the State’s characterization of their anticipated motion for a lesser-included offense instruction is nothing more than a constructive amendment of the Complaint, which this Court has previously denied when presented to this Court pursuant to Minn. R.Crim. P. 17.05.” The trial court also denied the State’s, request, to characterize Sahr’s motion to dismiss as a request for mistrial because “to do so would again be a sidestepping of the requirements of Minn. R.Crim. P. 17.05, which motion to amend this Court has previously denied.” In declining to characterize the dismissal as a mistrial, the trial court rejected the State’s argument based on Lee v. United States, 432 U.S. 23, 97 S.Ct. 2141, 53 L.Ed.2d 80 (1977). In Lee, the Supreme Court held that the district court’s grant of a defendant’s motion to dismiss was essentially a declaration of mistrial, thereby allowing the State to continue its subsequent prosecution against the defendant. Id. at 30-31, 97 S.Ct. 2141. The trial court distinguished Lee based on the fact that in Lee, unlike in this case, jeopardy had not attached at the time defense counsel’s motion to dismiss was made. Moreover, in rejecting the State’s argument regarding characterization of the dismissal as a mistrial, the trial court clearly found, as a matter of fact, that neither .Sahr nor the State had requested a mistrial, that there was no basis for a mistrial, and that in dismissing the complaint it was not granting a mistrial on its own motion. The trial court’s order also made clear that, in dismissing the complaint, it did not contemplate a retrial. The February 19 order concluded by ordering, on its own motion and in the furtherance of justice, the complaint to be dismissed with prejudice.
In its February 20 order, the trial court denied a motion by the State to file a new complaint charging second-degree criminal sexual "conduct based on the court’s conclusion that double jeopardy barred retrial. In doing so, the trial court rejected the State’s reliance on State v. Hart, 723 N.W.2d 254 (Minn.2006), in which we concluded that the State may re-file a complaint when the trial court dismisses a complaint in the interests of justice before jeopardy attaches — because, as it had previously noted, jeopardy had attached before the case was dismissed.
Finally, in its January 2010 order on remand, the trial court explained that its February 19 “dismissal order constituted a finding of insufficient evidence to convict Defendant which constitutes the functional equivalent of an acquittal and bars further prosecution” and that the second-degree criminal sexual conduct charge in the new complaint was the “same offense” as the first-degree criminal sexual conduct charge in the original complaint for double jeopardy purposes. Based on these findings, and because jeopardy had attached, the trial court reiterated its conclusion that the “interests of justice” required a dismissal of the original complaint under MinmStat. § 631.21, and that signing' the amended complaint would violate MinmStat. *92§ 609.04, ■ subd. 2, and • double jeopardy principles.
Based on these orders, we can only conclude that, in both form and substance, the dismissal of the State’s original complaint was a resolution of the factual elements of first-degree criminal sexual conduct. The trial court made clear, consistent, and explicit findings that its dismissal of the original complaint was based on the State’s concession that the State could not prove all of the elements necessary to support a first-degree criminal sexual conduct conviction. The trial court also made clear that neither Sahr nor the State had sought a mistrial, and that it did not grant a mistrial when it dismissed the complaint. Moreover, it is evident that, in dismissing the complaint, the trial court did not expect that Sahr would be retried. Accordingly, we conclude that the trial court’s dismissal of the complaint based on the finding that there was insufficient evidence to convict Sahr of first-degree criminal sexual conduct constituted an acquittal on the merits.
III.
Having concluded that the trial court’s dismissal of the original complaint constituted an acquittal on the merits, we turn next to the question of whether Sahr’s statutory and constitutional double jeopardy protections preclude the State from filing a new complaint charging Sahr with second-degree criminal sexual eon-duct and trying him on that offense.7 Applying the legal principles set forth in State v. Large, 607 N.W.2d 774, 780-81 (Minn.2000), to the facts in Sahr’s case, we conclude that we are precluded from considering the merits of the State’s claims that Sahr had a duty to bring a pretrial motion to dismiss the complaint and that Sahr waived his double jeopardy protections by failing to bring a pretrial motion to dismiss the complaint.
In Large, we held that when there is an acquittal on the merits, double jeopardy bars review of any underlying issues, including erroneous legal rulings. 607 N.W.2d at 780-81. The State raised the issue of Sahr’s failure to bring a motion to dismiss the complaint pursuant to Minn. R.Crim. P. 17.06 and 10.01. The trial court concluded that defense counsel did not have an obligation to bring a pretrial motion to dismiss the complaint because doing so “would shift the burden of responsibility in charging to the defendant.” Even if the trial court’s conclusion was in error, the legal principles set forth in Large, 607 N.W.2d at 780-81, prevent us from reviewing the trial court’s conclusion for any purpose.8
The dissent contends that our analysis prevents review of the issue of whether a defendant waives his double jeopardy protections by deliberately failing to raise a known defect in the complaint before the jury is sworn. To be clear, in accordance with Large, we cannot, and do not, decide *93the merits of the waiver issue. Although Large precludes consideration of the waiver issue in Sahr’s case, the waiver issue could squarely present itself under different facts. For example, if the trial court had concluded (1) that Sahr had a duty to file a pretrial motion to dismiss the complaint, (2) that Sahr waived his double jeopardy protections by deliberately failing to raise a known defect in the complaint before the jury was sworn,, and (3) that double jeopardy did. not prohibit the State from filing a new complaint, the waiv.er issue would have been squarely presented on appeal from a subsequent conviction.9 However, these are not the facts here.
The dissent also contends the underlying issue of whether the Minnesota Rules of Criminal Procedure required Sahr to raise a known defect in the complaint is unlike the legal issue raised in Large: whether in accordance with Minn.Stat. § 609.035 (2010), an acquittal on a sexual-penetration charge also constituted an acquittal on all lesser-included charges. See 607 N.W.2d at 777-78. We can discern no relevant distinction between these two issues. Like the district court’s interpretation of Minn. Stat. § 609.035 in Large, the district court’s interpretation of Minn. R.Crim. P. 17.06 and 10.01 in Sahr’s case led the court to enter an acquittal on the merits. In accordance "with Large, 607 N.W.2d at 780-81, we are precluded from considering the merits of the State’s claims that Sahr had a duty to bring a pretrial motion to dismiss the defective complaint and that Sahr waived his double jeopardy protections by failing to bring a pretrial motion to dismiss. Consequently, we reverse the court of appeals’ decision and reinstate the district court’s order denying the State’s motion to file a new complaint.
Reversed.

. For purposes of Minn.Stat. § 609.342, subd. 1(a), "sexual conduct with a person under 13” is defined as
the intentional touching of the complainant’s bare genitals or anal opening by the actor’s bare genitals or anal opening with sexual or aggressive intent or the touching by the complainant’s bare genitals or anal opening of the actor's or another’s bare genitals or anal opening with sexual or aggressive intent.
Minn.Stat. § 609.341, subd. 11(c) (2010).


. The parties do not appear to dispute the fact that defense counsel knew well before jeopardy had attached that the State had charged first-degree criminal sexual conduct and did not have sufficient evidence to prove that charge. See State v. Sahr, No. A10-0074, 2010 WL 2813564, at *1 (Minn.App. July, 20, 2010) ("According to the prosecutor’s affidavit, which has not been disputed, Sahr’s trial counsel ‘stated that he had known for some time Count I was defective because the statute it cited alleged bare genital to genital contact.’ ”). To the extent that the dissent characterizes defense counsel's conduct as improperly manipulating the proceedings before the court, the record does not support such a characterization.


. The statute states, in relevant part:
The court may order dismissal of an action either on its own' motion or upon motion of the prosecuting attorney and in furtherance of justice. If the court dismisses an action, the reasons for the dismissal must be set forth in the order and entered upon the minutes.
Minn.Stat. § 631.21.


. CRIMJIG 12.07, Criminal Sexual Conduct in the First Degree-Sexual Contact-Complainant Under 13-Elements, characterizes the first element-as
the defendant intentionally touched [vic-timj’s bare genitals or anal opening with (his)(her) (the defendant's) bare genitals or anal opening, or [victim]'s bare genitals or anal opening touched the bare genitals or anal opening of the defendant [or another]. *87lo Minn. Dist. Judges Ass'n, Minnesota Practice-Jury Instruction Guides, Criminal, CRIMJIG 12.07 (5th ed.2006).


. Rule 17.06 provides that "[a]ll objections to an indictment, complaint, or tab charge must be made by motion under Rule 10.01....” Minn. R.Crim. P. 17.06, subd. 2. Rule 10.01, in turn, provides, in relevant part: "Defenses, objections, issues, or requests that can be determined without trial on the merits must . be made before trial by a motion to dismiss or to grant appropriate relief.” Minn. R.Crim. P. 10.01, subd. 2.


. Section 631.21 provides that ‘‘[t]he court may order dismissal of an action either on its own motion or upon motion of the prosecuting attorney and in furtherance of justice.”


. Minnesota Statutes § 609.04, subd. 2, provides: "A conviction or acquittal of a crime is a bar to further prosecution of any included offense, or other degree of the same crime.” Here, the second-degree criminal sexual conduct is an "other degree” óf first-degree criminal sexual conduct. The Minnesota Constitution provides that "no person shall be put twice in jeopardy of punishment for the same offense.” Minn. Const, art. I, § 7. The United States Constitution provides that no person shall "be subject for the same offence to be twice put in jeopardy of life or limb.” U.S. Const, amend. V.


. Similarly, we may not, and do not, consider whether the trial court erred when it denied the State’s motions to add a lesser-included jury instruction on second-degree criminal sexual conduct and to amend the original complaint to add a count of second-degree criminal sexual conduct.


. The dissent concedes that our analysis allows review of the issue in question when a district court denies a defendant's motion to , dismiss a defective complaint after the jury is ■sworn.


. Minnesota Rule of Criminal Procedure 26.03, subdivision 18, provides:
At the close of evidence for either party, the defendant may move for, or the court on its own may order, a judgment of acquittal on one or more of the charges if the evidence is insufficient to sustain a conviction.